Citation Nr: 0711375	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

2.	Entitlement to service connection for neurological 
symptoms, to include as due to an undiagnosed illness.

3.	Entitlement to service connection for mood swings, to 
include as due to an undiagnosed illness.

4.	Entitlement to service connection for skin rashes, to 
include as due to an undiagnosed illness.

5.	Entitlement to service connection for menstrual 
disorders, to include as due to an undiagnosed illness




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991 in support of Operation Desert Shield/Storm.  

This matter is before the Board of Veterans' Appeals (Board) 
from two adverse decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In the first decision, issued in April 2002, the RO denied 
service connection for mood swings and skin rashes, and 
issued a notice of that decision.  Thereafter, in May 2002, 
the veteran timely filed a Notice of Disagreement (NOD), and 
the RO then issued a Statement of the Case (SOC) in December 
2002.  The veteran then timely filed a substantive appeal in 
January 2003.  

In the second decision, issued in December 2003, the RO 
denied service connection for fatigue, muscle pain, menstrual 
disorders and neurological symptoms, other than headaches.  
The RO issued a notice of the decision in December 2003, and 
the veteran timely filed a NOD that same month.  
Subsequently, in February 2004 the RO provided a SOC, and the 
veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in March 2004 where the veteran presented as a 
witness.

In August 2004 the Board remanded the case for additional 
development, to include issuing proper Veterans Claims 
Assistance Act (VCAA) notice, acquiring pertinent medical 
records, and providing VA general medical examinations to 
determine the nature, extent and etiology of the claimed 
fatigue, muscle pain, menstrual disorders, neurological 
symptoms other than headaches, mood swings and skin rashes.  

In February 2006, the Appeals Management Center (AMC) issued 
a decision, which granted service connection for chronic 
fatigue of unknown etiology, evaluating it at 20 percent, 
effective from May 7, 2002, the date that the RO received the 
veteran's claim.  As the RO has awarded service connection 
for fatigue, this issue is no longer before the Board.  

As to the other issues, the AMC issued an SSOC in October 
2006.

The Board finds that the AMC complied with the August 2004 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.	The veteran currently has no objective signs of any muscle 
pain and no diagnosis relating to a musculature disorder.

4.	The veteran currently has no objective signs of any 
neurological disorder excluding headaches for which she is 
service connected.

5.	The veteran currently is diagnosed with depressive 
disorder, not otherwise specified and has been diagnosed 
in the past with cyclothymia; her service medical records 
(SMRs) do not contain medical evidence of depression or 
mood swings and such symptoms did not become manifest 
until years after her service discharge.  

6.	The veteran's SMRs disclose complaints of and treatment 
for skin rashes; after service, the veteran has been noted 
to have skin rashes and has been diagnosed with eczema or 
dermatitis; vesicular hand and foot dermatitis; eczematous 
dermatitis and atopic dermatitis; dyshistoric eczema and 
post-inflammatory hyperpigmentation; bullous tinea pedis, 
and most recently, lichen planus.

7.	No current objective signs of a chronic menstrual disorder 
are demonstrated.

  
CONCLUSIONS OF LAW

1.	Service connection for muscle pain, to include as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.	Service connection for neurological symptoms, to include 
as due to an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.	Service connection for mood swings, to include as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006). 

4.	Service connection for skin rashes is warranted on a 
direct basis.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.	Service connection for a menstrual disorder, to include as 
due to an undiagnosed illness, is not warranted. 38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 letter sent to the veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2004 letter from the AMC satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support her claims, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for her if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in her possession.  The 
Board finds that the veteran was effectively informed to 
submit all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claims, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
October 2004 letter.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against her service 
connection claims for muscle pain, neurological symptoms and 
mood swings, and its grant of service connection for skin 
rashes and menstrual disorders, render moot any question 
about a disability rating and effective date.  Moreover, the 
AMC supplied notice of these two Dingess elements in its 
October 2006 SOC.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2002 and December 2003 RO decisions that are the 
subject of this appeal in its October 2004 letter.  
Notwithstanding this belated notice, the Board determines 
that the AMC cured this defect by providing this complete 
VCAA notice together with readjudication of the claims, as 
demonstrated by the October 2006 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive numerous VA examinations, which were thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); accord 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, supra; Coburn, supra.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With respect to the "current disability" prong, in the 
absence of proof of a present disability there can be no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 
505 (1995) (recognizing that "[a] service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.

Turning to the second, "incurrence in or aggravation by 
service" prong, service connection for VA disability 
compensation will be awarded to a veteran who served on 
active duty during a period of war for any disease or injury 
that was incurred in or aggravated by such service.  Caluza, 
7 Vet. App. at 505.  VA may grant service connection, despite 
a diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. §§ 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include psychoses, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).

Alternatively, service connection for disability due to 
undiagnosed illnesses is granted if the evidence demonstrates 
that veteran (1) is a "Persian Gulf veteran"; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

During the pendency of this appeal, Congress amended the 
statutes pertaining to compensation for disabilities 
occurring in Persian Gulf War veterans, which took effect on 
March 1, 2002.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001).  Among other revisions, 
the amendment changed the term "chronic disability" to 
"qualifying chronic disability" and included an expanded 
definition of this new term, to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B).  In 
addition, Congress has extended the presumptive manifestation 
period to September 30, 2011.  Pub. L. No. 107-103, 115 Stat. 
976 (Dec. 27, 2001).  The Board will analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" means a disability existing for six 
months or more, or a disability that exhibits intermittent 
episodes of improvement and worsening over a six-month 
period.  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisystem illnesses include, but are not limited to, (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  A chronic disability resulting from an 
undiagnosed illness must be rated using evaluation criteria 
from the VA's Schedule for Rating Disabilities (Rating 
Schedule) for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  





III. Analysis
a. Factual Background
The veteran's DD-214 Form indicates that she served in the 
Southwest Asia theater of operations.

The veteran received a normal clinical evaluation of all 
systems in her January 1990 Report of Physical Examination 
for Induction.  In the accompanying Report of Medical 
History, the veteran indicated that she had experienced 
depression or excessive worry and had had a change in 
menstrual pattern, but conveyed that she had not had any 
swollen or painful joints, skin diseases, or leg cramps.  

A March 1990 Screening Note of Acute Medical Care indicates 
that the veteran complained of having a skin rash for 11/2 
weeks.  She did not know the cause of this sore.  Another 
March 1990 note conveys that the veteran complained of dry 
skin and cracking.  At this time, she had no signs of 
inflammation and she had normal sensation over the affected 
area.  An April 1990 medical report also indicates that the 
veteran had a rash on her fingers.  In an April 1990 Health 
Questionnaire, the veteran affirmed that she had hives or 
skin rash.  

A June 1991 Report of Medical Examination for Discharge 
contains a normal clinical evaluation of all systems.  In the 
companion Report of Medical History, the veteran stated that 
she had had skin diseases, but did not have depression or 
excessive worry.  In her June 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation the veteran 
indicated that she had incurred a skin rash during her tour 
of duty.  

An October 1996 private gynecological examination report 
indicates that the veteran reported having abnormal periods, 
having two periods for the past two months and spotting after 
intercourse.  After a normal physical examination, the 
clinician determined that the abnormal uterine bleeding on 
oral contraceptive pills was most likely breakthrough 
bleeding secondary to poor compliance.  

In a July 1997 private medical report, the veteran indicated 
that she had a past history of urticaria and pruritus of 
unknown etiology, which she had had since her active service.  
The clinician observed that her skin had numerous areas of 
small papules mostly on the torso, which the veteran reported 
were intensely pruritic.  

An August 1997 private medical report by Dr. H.B.F. indicates 
that the veteran presented with a history of pruritic 
eruptions, especially over the lateral trunk and abdomen, 
which itched.  The veteran reported having sensitive skin 
when she was a child with dermatitis or eczema.  After a 
physical examination, the physician diagnosed the veteran 
with eczema or dermatitis, which may be due to an underlying 
hypersensitivity such as in spectrum of atopic dermatitis.  
She gave the veteran cream and instructed her to avoid 
irritating agents, such as perfumes.  

In March 1998 the veteran consulted with a private physician, 
Dr. H.B.F., with regards to a skin eruption, which had caused 
itching.  The veteran had a history of eczema and a physical 
exam disclosed a 1 cm post-inflammatory macule on the right 
lateral arm.  The rest of the skin was unremarkable at this 
time.  Dr. H.B.F. provided Westcort cream for this lesion.  

An August 1998 private medical report by Dr. J.B.T., a 
dermatologist, indicates that the veteran presented with a 
history of pruritic blisters on her hands and feet.  He 
diagnosed the veteran with vesicular hand and foot 
dermatitis, and prescribed her medication. 

Dr. J.B.T. also saw the veteran in January 1999, where she 
presented with a history of vesicular hand and foot 
dermatitis.  He detected blisters on the veteran's foot and 
confirmed the diagnosis of vesicular dermatitis.  

An August 2000 private medical note indicates that the 
veteran reported having blisters on the heels and hands.  

A January 2002 VA medical report indicates that the veteran 
reported having rashes and joint pains associated with 
morning stiffness.  She also indicated that she had episodes 
of depression and mood swings.  X-rays of the knees revealed 
mild joint space loss, but no fractures or dislocations.  An 
X-ray of the hands disclosed intact bony structures, with no 
fractures, dislocations, erosion or other abnormalities.  She 
received a normal clinical assessment of the bones in the 
hands.

In her May 2002 NOD, the veteran expressed that she had 
experienced mood swings, skin disorders, neurological 
symptoms, muscle pain and menstrual disorders, but that she 
did not have such symptoms prior to her Gulf War service. 

A July 2002 VA medical report indicates that the veteran had 
rashes on the skin of her trunk and reported minor joint 
pains.  At this time she had a normal neurological 
examination.    

In September 2002 the veteran submitted to a VA examination 
for the purposes of completing her Persian Gulf War Registry.  
At this time the veteran complained of signs and symptoms 
involving the skin, muscle pain, joint pain and menstrual 
disorders.  For her asserted joint pain, the veteran had X-
rays performed, which revealed normal results.  The examiner 
noted that the veteran had had tubal ligation that month and 
also discussed her previous diagnoses of eczema dermatitis, 
atopic dermatitis as well as vesicles on the hands and feet.  

At this time, a physical exam disclosed that the veteran had 
a rash and skin cracks as well as skin adenopathies.  The 
clinician diagnosed the veteran with the following: status 
post tubal ligation; cyclothymia, hypomanic and 
hypodepressive illness; and eczematous dermatitis and atopic 
dermatitis.  Additionally, and relevant to the instant case, 
the clinician also concluded that the veteran had non-
diagnosed illnesses, for which there were no physical 
findings, manifested by muscle pain, history of joint pain 
and history of menstrual disorders.    

An October 2002 Gulf War examination report indicates that 
the veteran complained of significant mood swings and 
depression, as well as intermittent joint pain, all of which 
had occurred since her return from the Gulf War.  At this 
time, the clinician diagnosed the veteran with cyclothymia, 
stating that she believed that the veteran was at least 
mildly impaired by these psychiatric symptoms.  The examiner 
recommended that the veteran consult with a psychiatrist for 
her hypomanic and hypodepressive symptoms.

Another clinician at this time reviewed the veteran for any 
skin abnormalities.  The veteran complained of a history of 
blisters on the bilateral hands, as well as areas of dryness, 
scaling and dark, pruritic regions over the trunk.  A 
physical examination disclosed normal face and arms, and 
scaling over the fingers.  The veteran's trunk had areas of 
excoriation and linear hyperpigmentation.  The examiner 
assessed the veteran as having dyshistoric eczema and post-
inflammatory hyperpigmentation over the trunk.      

Also in October 2002, the veteran submitted to a VA 
dermatology examination, where she complained of a five-year 
history of eruption of her flanks that appeared to wax and 
wane over course.  The veteran also noted flares of this once 
every one to two months.  A physical examination of the head, 
neck, scalp and bilateral hands was unremarkable, but her 
bilateral arms appeared mildly xerotic.  In addition, her 
trunk revealed 20+ hyperpigmented maculae to paples ranging 
in size from 4 to 7 mm.  The clinician assessed the veteran 
as having eczematous dermatosis, which likely represented a 
presentation of atopic dermatitis.      

In another October 2002 VA psychological examination, the 
veteran complained of having mood swings for the previous 10 
years, and mostly more in the last two years.  The VA 
physician diagnosed the veteran with cyclothymia.

In another October 2002 VA medical note, the veteran 
described having mood swings, depression and intermittent 
joint pain.  She denied having other neurological symptoms at 
this time.  

In the veteran's October 2002 Statement in Support of Claim, 
she attested to her monthly feelings of depression and 
irregular menstrual cycle.  She also described that she had 
skin break-outs.  An acquaintance of the veteran's, M.B. also 
issued a statement at this time indicating than he had 
witnessed the rashes on the veteran's hands, as did M.B., who 
stated that the veteran had skin rashes and mood swings.   

A November 2002 VA medical note indicates that the veteran 
had a skin rash and itching.  

In her January 2003 substantive appeal, the veteran stated 
that she had problems with skin rashes and neurological 
disorders (mood swings), which she reported having only after 
her active service.    

A May 2003 VA medical report notes that the veteran felt 
depressed after losing her job.  After a physical 
examination, the clinician diagnosed her with depression and 
sleeplessness.  

June 2003 private medical notes indicate that the veteran 
complained of itchy blisters on the feet and hands.  A 
physical examination revealed an annular area of erythema on 
the soles of the foot with keratotic scale around the edge, 
and her bilateral hands showed multiple vesicles along the 
bilateral aspects of the fingers.  The clinician assessed the 
veteran as having bullous tinea pedis and id reaction.  She 
prescribed the veteran oral Lamisil for the feet and Synalar 
ointment for the hands.

A November 2003 VA medical note indicates that the veteran 
had a history of depression, although at that time, she was 
not taking any antidepressant medication and reported feeling 
fine.    

During her March 2004 Travel Board hearing, the veteran 
testified that she experienced pain in her lower extremities.  
Hearing Transcript at 6.  She also stated that she began 
experiencing pains in the legs for the previous few years, 
had consulted with a doctor about it, who had taken X-rays, 
but that the doctor found nothing wrong with her legs.  
Hearing Transcript at 7.  The veteran rated her pain at a 
5/10 and indicated that it fluctuated.  Hearing Transcript at 
7.  

As for her menstrual disorder, the veteran conveyed that 
prior to her Gulf War service, she had had regular periods, 
and that after her service began to have abnormal periods 
approximately five years ago in 1999.  Hearing Transcript at 
9.  She described having bad cramps and excess bleeding, at 
times menstruating twice in one month.  Hearing Transcript at 
9, 10.  The veteran disclosed that her doctors did not know 
what was causing the excessive bleeding.  Hearing Transcript 
at 9-10.    

In addition, the veteran testified that she experiences 
certain neurological symptoms, such as shakiness in her hands 
and feet, which had been ongoing for approximately two to 
two-and-a-half years.  Hearing Transcript at 11, 12.  She had 
received no real diagnosis or treatment for this claimed 
disorder.  Hearing Transcript at 11.        

The veteran further indicated that with respect to mood 
swings, she tends now to fly off the handle as well as have 
ups and downs.  Hearing Transcript at 12.  She also stated 
that she had been treated for depression at least three years 
ago in approximately 2001.  Hearing Transcript at 12.  She 
currently was not taking any medication for depression, 
however.  Hearing Transcript at 12.  

In terms of her skin rashes, the veteran reported having such 
rashes within one year of arriving home from the Gulf War.  
Hearing Transcript at 14.  She noted having itchy skin rashes 
on her feet, hands, sides, stomach and back.  Hearing 
Transcript at 14, 15.  The veteran also stated that she was 
given medication for the rash during her active service.  
Hearing Transcript at 15.        

A June 2005 VA skin examination, where the clinician reviewed 
the claims file, indicates that the veteran had lichen 
planus, with the date of onset of approximately 1995.  The 
examiner noted that the veteran had insidious onset of small 
polygoanal raised brown to violaceous papules that waxed and 
waned.  They reportedly became very pruritic when they flare.  
The veteran apparently was in receipt of medical treatment 
for this skin disorder in the form of topical steroids.  It 
was intermittent with remissions, and the veteran experienced 
itching.  A physical examination disclosed that the veteran 
had a greater than 5 percent, but less than 20 percent 
exposed area affected, with a greater than 40 percent of the 
total body area affected.  He diagnosed the veteran with 
lichen planus, stating that it had significant effects on the 
veteran's usual occupation, but no effects on her daily 
activities.        

In another June 2005 VA examination, the clinician 
specifically questioned the veteran regarding symptoms of 
muscle cramping, but she described the symptoms as actually 
pain in the joints of the shoulders and elbows, and not 
actually as pain or cramps in the muscles.  Similarly, the 
veteran denied any neurological complaints, to include visual 
trouble, numbness, weakness, tingling, or gait disturbance, 
other than headaches for which she was already service 
connected.  The examiner expressed that he had nothing to 
report, given the veteran's denial of neurological symptoms 
other than service connected headaches.

In yet another June 2005 VA medical examination, the veteran 
denied having any generalized muscle aches and denied a 
history of muscle injuries.  A physical examination revealed 
no muscle tenderness.  This report also contains a diagnosis 
of depression.       

An undated VA document indicates that the veteran's muscles 
examination had been cancelled, apparently because the 
veteran lacked any symptoms of muscle pain.  

In a July 2005 gynecological VA examination report, where the 
clinician had reviewed the claims file, he noted the 
veteran's report of having heavy menses.  She did not recall 
seeking attention for this during active service, and the 
veteran was not currently receiving medical treatment for 
this abnormality.  She reported no history of trauma to the 
gynecological system, bleeding between periods, abnormal 
vaginal discharge, pelvic pain, fever, abdominal pain or 
post-coital bleeding.  The veteran also indicated that she 
had a regular menstrual cycle, consisting of periods lasting 
7 days every 28 days, with mild cramps.  A pelvic examination 
disclosed no mass, tenderness, vaginal discharge, cervical 
abnormality, prolapse of the uterus, uterine displacement, or 
fistula.  The perineum exam was not abnormal.  Based on these 
data, the clinician diagnosed the veteran with a menstrual 
disorder with no significant effects on her usual occupation 
of daily activities.      

During a May 2006 VA skin examination, where the examiner 
reviewed the claims file, the veteran indicated that she 
experienced the onset of intermittent itching and blisters 
affecting the trunk and both hands in 1998.  The veteran 
recalled having no skin problems during her active service.  
After a physical examination, which revealed multiple patches 
of hyperpigmentation with mild erythema and scale along the 
trunk bilaterally, but no rashes or other pathology of the 
hands, the clinician diagnosed the veteran with lichen planus 
affecting 20 percent of the abdomen, zero percent of the 
exposed body and 8 percent of the total body involved.  He 
also diagnosed the veteran with a similar disorder by history 
affecting the hands, noting that no lesions were present 
during the examination.  Based on the review of the claims 
file, the veteran's reported history and the physical 
examination, the clinician determined that the skin disorders 
were not likely due to any service activity, citing the onset 
of the disease as approximately seven years post-service.  

During another May 2006 VA examination, the veteran denied 
having any muscle aches or weakness.

An August 2006 VA psychological examination report, which 
indicates that the examiner reviewed the veteran's claims 
file, contains a diagnosis of depressive disorder, not 
otherwise specified.  The veteran endorsed having symptoms of 
depression with an onset date of approximately 2000.  

In November 2006 the veteran indicated that she had no 
additional evidence to offer in support of her claims.  

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's service connection claim relating to muscle 
pain and neurological symptoms for lack of current 
manifestations of these claimed disorders.  Turning first to 
the claim for muscle pain, the Board comments that while the 
veteran received a diagnosis of muscle pain in September 2002 
and complained of pain in the lower extremities during her 
March 2004 Travel Board hearing, see Hearing Transcript at 6-
7, more recent medical reports indicate that the veteran in 
fact does not have any current symptoms of muscle pain.  See 
e.g., Boggs v. West, 11 Vet. App. 334, 344 (1998) ("The 
Court finds that there is a plausible basis in the record 
supporting the Board's conclusion that the more recent 
medical opinions were of greater probative value").   The 
veteran, during a June 2005 VA examination, clarified the 
nature of her lower extremities pain as joint pain, rather 
than muscle pain, and accordingly, she reported no muscle 
pain at this time.  The veteran also confirmed this lack of 
symptoms in her May 2006 VA examination, where she indicated 
that she did not experience any muscle aches or weakness.  
Because this evidence preponderates against the claim, it 
must be denied.    

The Board also determines that the evidence weighs against 
the veteran's service connection claim for neurological 
symptoms, other than headaches.  Again, while the veteran 
reported the presence of neurological symptoms in her May 
2002 NOD, she received a normal neurological evaluation in 
July 2002 and reported no neurological signs or symptoms in 
October 2002.  In addition, although the veteran testified in 
March 2004 that she experiences shakiness, the most recent 
medical report dated July 2005 reveal no neurological 
complaints.  In the absence of current manifestations of a 
neurological disorder other than headaches, the Board must 
deny this claim.      

The Board further concludes that the evidence weighs against 
the veteran's service connection claim for mood swings, to 
include as due to an undiagnosed illness.  In August 2006 the 
veteran received a diagnosis of a mood disorder, namely, 
depressive disorder not otherwise specified, and prior to 
that, in June 2005, May 2003, October 2002 and September 
2002, she had received diagnoses of depression and 
cyclothymia, both mood disorders.  Accordingly, the 
provisions of 38 C.F.R § 3.17 pertaining to undiagnosed 
illnesses of Persian Gulf War veterans do not apply.  

In addition, the Board determines that the evidence 
preponderates against the veteran's claim for service 
connection for a mood disability (diagnosed as depression and 
cyclothymia) on a direct or presumptive service connection 
basis.  The veteran's SMRs are negative of any complaint of, 
treatment for or diagnosis of mood swings, depression or 
cyclothymia.  Although the Board recognizes that the veteran 
indicated on her Report of Medical History for Induction in 
January 1990 that she had previously experienced depression 
or excessive worry, such a reported account does not qualify 
as having been "noted" on the entrance examination in light 
of her normal psychological clinical evaluation in the 
accompanying Report of Medical Examination and lack of other 
medical evidence disclosing a pre-existing depression.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In addition, the 
veteran's current mood symptoms, by her own account, did not 
occur until many years post-service in 2000, which falls well 
outside of the one-year presumptive period for chronic 
diseases under 38 C.F.R. § 3.309(a).  Such evidence thus 
preponderates against the claim, and therefore it must be 
denied.  

The Board likewise concludes that the provisions of 38 C.F.R. 
§ 3.317 pertaining to undiagnosed illnesses does not apply to 
the veteran's skin rash claim.  Over the last decade, the 
veteran has been diagnosed with the following skin 
disabilities: eczema or dermatitis in August 1997; vesicular 
hand and foot dermatitis in August 1998 and September 1999; 
eczematous dermatitis and atopic dermatitis in September 
2002; dyshistoric eczema and post-inflammatory 
hyperpigmentation in October 2002; bullous tinea pedis and id 
reaction in June 2003; and lichen planus in June 2005 and May 
2006.  Because a skin disorder has been clinically diagnosed, 
38 C.F.R. § 3.317 does not apply.   

Turning to an analysis as to whether the veteran is entitled 
to service connection on a direct basis for her diagnosed 
skin disorder, the Board finds that the evidence of record 
weighs in favor of this claim.  Specifically, as disclosed in 
the veteran's SMRs, in March 1990 and April 1990, she 
complained of and was treated for skin rashes during service, 
and, as discussed above, she currently has a skin disorder 
manifested by rashes.  Accordingly, the Board grants this 
claim on a direct basis.  

With respect to the veteran's service connection claim for 
menstrual disorders, the veteran has complained of having 
abnormal menstruation subsequent to her Gulf War service 
since 1996, and in September 2002 and July 2005 the veteran 
was assessed as having a menstrual disorder, which the 
clinicians did not attribute to any other clinical diagnosis.  
An October 1996 examiner, however, conveyed her impression 
that the veteran's abnormal periods at that time most likely 
occurred as the result of poor birth control compliance on 
the veteran's part. Further, although a menstrual disorder 
was diagnosed in July 2005, the report of this examination 
reflects no objective signs of such a condition. Accordingly, 
in the absence of objective signs or other non-medical 
indicators of the claimed menstrual disorder, service 
connection is not in order.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107.


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection is warranted for a skin disorder, but not 
warranted for muscle pain, neurological symptoms, a menstrual 
disorder, and mood swings (diagnosed as depression/depressive 
disorder and cyclothymia).  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for muscle pain is denied.

Service connection for neurological symptoms, other than 
headaches, is denied.

Service connection for mood swings is denied.

Service connection for a skin disorder is granted.  

Service connection for menstrual disorders is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


